Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of parts of photo enlargers; that said enlargers were held dutiable at 15 percent under paragraph 1551, as modified, as photographic cameras in Manca, Inc. v. United States (38 Cust. Ct. 271, C. D. 1874); and that, in accordance with said decision, parts for enlargers are properly dutiable as parts of photographic cameras under paragraph 1551, -the claim of the plaintiff at 20 percent was sustained as to said items. Following John P. Herber & Co., Inc. v. United States (30 Cust. Ct. 193, C. D. 1519), the protest was dismissed as to the items marked “B,” and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)).